

Exhibit 10.1






Cloud Contact Center
Software
 
five9logoprimaryrgba03a16.jpg [five9logoprimaryrgba03a16.jpg]







August 12, 2013


Gaurav Passi


Dear Gaurav:


We are very pleased to offer you employment with Five 9, Inc. (“Company” or
“Five9”) for the position of VP, Product Management. This position will report
to the Executive VP of Products. This is a position which carries considerable
responsibility and which is integral to the continued development and success of
our Company. This letter formally presents the specifics of our offer of
employment, which you should read and carefully consider.
Your expected employment start date is August 30, 2013. In your position as VP,
Product Management, you will receive a base annual salary of $220,000 paid
semi-monthly at a rate of $9,166.67 per pay period. You will be eligible for a
merit increase during the company’s next focal compensation review on a
pro-rated basis from your date of hire. In addition, you will be eligible to
earn an annual bonus of up to $60,000, payable Quarterly, the objectives of
which will be set by your manager. Your initial quarterly bonus, if earned, will
be pro-rated for your start date. You will also be eligible for a one time
performance bonus of $20,000 after nine months of employment. The payment of the
performance bonus will be based on achievement against objectives established by
your manager during your first month of employment.
The Company has adopted an Equity Incentive Plan (the “Stock Option Plan”).
Subject to approval by the Board of Directors, you will be granted an option to
purchase 215,000 shares of the Company’s common stock under the Company’s
current Stock Option Plan. The per-share option exercise price will be equal to
the per-share fair market value of the common stock on the date of the option
grant as determined by the Board of Directors of Five9, Inc. Subject to the
conditions above, if the option to purchase 215,000 shares is granted, the
vesting start date for this stock option will be your start date as an employee
of Five9. This option shall be subject to a four-year vesting restrictions
(one-year cliff; monthly thereafter) and other standard provisions set forth in
the Company’s stock option documentation.
If your employment is terminated by the Company, other than for Cause, or due to
Constructive Termination (both as defined below), you will be entitled to
receive a severance up to four times your monthly base salary with the following
ramp up schedule: termination from 0-30 days equals 1 month of severance,
termination from 31-60 days equals 2 months of severance, termination from 61-90
days equals 3 months of severance and termination after 91 days of employment
equals 4 months of severance. Any severance received is subject to standard
withholding and payroll deductions and is payable in accordance with the
Company’s customary payroll practices. During the period in which you are paid a
severance from the Company, the Company will pay for the continuation of your
health benefits.


Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583


www.five9.com

--------------------------------------------------------------------------------



Exhibit 10.1






Cloud Contact Center
Software
 
five9logoprimaryrgba03a16.jpg [five9logoprimaryrgba03a16.jpg]





For purposes of this Agreement, “Cause” shall mean (i) fraud, embezzlement,
willful misconduct or a material violation of law that is materially detrimental
to the Company or any of its affiliates; (ii) gross negligence with respect to
the Company or any of its affiliates that causes material harm to the Company or
any affiliate; (iii) conviction or plea of guilty or nolo contendere for a
felony or a crime of moral turpitude that causes material harm to the Company’s
reputation or (iv) a material breach of any provision of this Offer Letter or
any provision of the Company’s Code of Conduct that is applicable to the
Company’s employees; provided, however, that if a cure is reasonably possible in
the circumstances, that at least 15 days’ advance written notice of such breach
has been provided (which notice shall specifically set forth the nature of such
breach), and failure to cure such breach within such 15-day period.
For purposes of this Agreement, “Constructive Termination” shall mean a material
default by the Company in the performance of its obligations hereunder, provided
such default shall not have been corrected by the Company within 30 days of
receipt by the Company of written notice from you of the occurrence of such
default, which notice shall specifically set forth the nature of such default
Material default under this Agreement shall include, without limitation, (i) the
assignment to you of any duties inconsistent (except in the nature of a
promotion) with your position as Vice President, Product Management of the
Company or a material adverse alteration in the nature or status of your
responsibilities, (ii) the Company’s failure to pay any of the compensation that
has become due and payable to you hereunder and (iii) a relocation by the
Company of your principal office more than thirty-five (35) miles from San
Ramon, California that occurs without your prior written consent.
You will be entitled to 15 days of Paid Time-Off (PTO) per year. Your PTO will
accrue at the rate of 1.25 days per month. As a full-time employee of the
Company, you will be eligible to participate in Company-sponsored benefits and
be a member of any employee benefit plans that the Company may establish and
that are generally available to other employees of the Company. At the present
time, these benefits include medical, dental and vision. In the near future, we
will provide you more detailed information about these benefits, including
eligibility rules.


Employment at the Company is “at will.” This means that you are free to resign
at any time with or without Cause (defined below) or prior notice. Similarly,
the Company is free to terminate our employment relationship with you at any
time, with or without Cause or prior notice. As you know, Five9 is involved in a
highly competitive and quickly evolving industry. Although your job duties,
title, compensation and benefits, as well as the Company’s policies and
procedures, may change from time-to-time, the “at-will” nature of your
employment may only be changed in a document signed by you and the CEO of the
Company. Your employment with the Company is subject to Five9’s general
employment policies, many of which are described in the Five9 Employee Handbook.
You will devote your best efforts to the performance of your job for Company.
While employed at Company, you will not undertake any other activity requiring
your business time and attention,


Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583


www.five9.com

--------------------------------------------------------------------------------



Exhibit 10.1






Cloud Contact Center
Software
 
five9logoprimaryrgba03a16.jpg [five9logoprimaryrgba03a16.jpg]





nor support (by way of investment or otherwise) any activity that may be
competitive with the Company’s business or pose a conflict of interest with that
business. You will follow the Company’s policies and procedures (including our
policies protecting other employees against discrimination and sexual
harassment) as described to you from time to time.


Your employment pursuant to this offer is contingent on the following: (1) your
signing of the Company’s Proprietary Information and Inventions Assignment
Agreement, which, among other things, requires that you will not, during your
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer and will not bring onto the
Company’s premises any confidential or proprietary information of any former
employer unless that employer has consented to such action in writing; (2) your
ability to provide the Company with the legally-required proof of your identity
and authorization to work in the United States; (3) our satisfaction that you
will not be in violation of any non-compete, proprietary invention and
information agreements, or any other similar agreement between you and any
current or former employer; and (4) completion of satisfactory reference
checking.


In the unlikely event of a dispute between Company and you arising out of your
employment or the termination of your employment, we each agree to submit our
dispute to binding arbitration in the County of Contra Costa, California. This
means that there will be no court or jury trial of disputes between us
concerning your employment or the termination of your employment. While this
agreement to arbitrate is intended to be broad (and covers, for example, claims
under state and federal laws prohibiting discrimination on the basis of race,
sex, age, disability, family leave, etc.), it is not applicable to your rights
under the California Workers’ Compensation Law, which are governed under the
special provisions of that law, or to enforcement of the attached agreement
concerning confidential information and ownership of inventions.
Gaurav, we hope that you will accept our employment offer on the above terms and
conditions, which can be modified only in writing as signed by the Company's
Chief Executive Officer. This letter sets forth the terms of your employment
with us and supersedes any prior representations or agreements, whether written
or oral, including any other agreement between you and the Company regarding
payment of any severance and/or stock option vesting acceleration. We realize
that this sounds a bit formal, but we want to make sure that you understand the
important aspects of employment at Five9, before you make a decision about
joining us. To accept our offer, please return one original copy of your signed
offer letter to me at your earliest convenience.


Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583


www.five9.com

--------------------------------------------------------------------------------



Exhibit 10.1






Cloud Contact Center
Software
 
five9logoprimaryrgba03a16.jpg [five9logoprimaryrgba03a16.jpg]





Please contact me if you have any questions whatsoever about this letter or your
employment. We are looking forward to you joining us as a member of the Five9
team.


Sincerely,


Moni Manor
Executive VP of Products
 
Agreed to and accepted on
 
08/13/2013
 
/s/ Gaurav Passi
(Signature)
 
GAURAV PASSI
(Print Name)













Five9, Inc.
4000 Executive Parkway, Suite 400
San Ramon, CA 94583


www.five9.com